PER CURIAM.
Sherrie Lewis Young appeals the district court’s order denying relief on her 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Young v. United States, No. CA-01-823-1 (S.D.W.Va. Apr. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.